DETAILED ACTION
The following is a FINAL office action upon examination of the application number 15/583328. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Claims 1, 8, and 15 have been amended. 
The rejection under 35 USC 101, is withdrawn in view of the amendments filed 4/16/2021.
Claims 1-20 are pending in the application and have been examined on the merits discussed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0339083 (Baier); in view of US 2016/0335697 (Bawri); in view of US 2017/0158430 (Raizer); in further view of Letham (US 2015/0081424).

As per claim 1, Baier teaches: a non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computer cause the computer to: ([0006] …a device includes a computer readable storage memory and at least one processor configured to access information stored on the computer readable storage medium)
in response to receiving a request to generate a schedule data structure for a promotional display space in a particular store, for the particular store: ([0004] The examples disclosed may function to improve sales performance by employing an optimization algorithm(s) configured to optimize the placement of the product programs in particular end caps within particular store locations for a particular sales metric [0005] …optimizing the placement of various product programs on check-out lane end caps of a number of store locations. In one example method, products are selected to be placed in check-out lane end caps in a plurality of stores based on historical sales data for each of the products across all of the stores…receiving a total number of stores into which each of the products is to be placed in at least one check-out lane end cap)
access a sales data structure from a database via a network communication, wherein the sales data structure corresponds to the particular store identified in the request and includes data records for: (i) a plurality of items that are sold by the particular store, (ii) sales records for each of the plurality of items over a period of time, wherein each of the plurality of items is assigned to one of a plurality of subcategories that belong to one of a plurality of product categories; ([0004] The examples disclosed may function to improve sales performance by employing an optimization algorithm(s) configured to optimize the placement of the product programs in particular end caps within particular store locations for a particular sales metric [0031] Data repository 160 and/or POS system 195 may each include, e.g., a standard or proprietary electronic database or other data storage and retrieval mechanism. Data repository 160 and/or POS system 195 may be implemented in software, hardware, and combinations of both. For example, data repository 160 and/or POS system 195 may include proprietary database software stored on one of a variety of storage mediums on a data storage server connected to network 140 and configured to store information associated with past sales data, profits earned, identification information associated with store locations and check-out lane end caps, and various others. [Abstract] … A sales performance metric is determined for each selected product based on in-store historical sales data representative of sales of the product in each store. A particular store into which to place each selected product in a check-out lane end cap is determined based on the received total number of stores and the determined sales performance metric for the product. [0021] In various implementations, the retail chain may then determine a sales performance metric for each program that is specific to the performance of the product in a particular location of the retail store locations 100. The sales performance metric may be based on historical sales data associated with each program at each of retail store locations 100. The sales performance metric and the sales data upon which it is based may be representative of any facet of sales performance of a product program including, e.g., sales revenue, profitability, or number of units. [0023] …Clients 130 and server 180 are configured to periodically communicate with one another over network 140 to track and store, e.g. in data repository 160, historical sales data for store locations at which clients 130 are located…data repository 160 and/or POS system 195 may store sales data clients 130 associated with one or more store locations. Examples of such data may include past sales data of products (e.g., product programs through check-out lane end caps), profits generated by the past sales, sales performance of one product program in relation to other product programs on check-out lane end caps, etc. Past sales data may be collected for product programs across all stores and/or in-store sales data may be collected and stored representing sales performance of a product program in a particular store location)
(iv) promotional instruments applicable to the item used during the time period, ([0060] In one example according to this disclosure, end cap optimization engine 205 may use season module 232 to determine a current season. Season module 232 may determine the current season using various time periods. As an illustrative example, season module 232 may identify twelve distinct seasons, of the same or varying time spans, in a given year. Additionally, program selection module 218 may select the eligible pool from a larger superset of product programs. Program selection module 218 may facilitate selection of the eligible pool by supplying constraints, such as cost prices, profit margins, retail prices, etc. associated with the product programs … bid module 226 may receive and process bids from parties (e.g., suppliers) of each product program to aid in selection of the eligible pool. For example, bid module 226 may assess various data included as part of the bids, such as cost prices, discounts on the cost prices, projected discounts and profitability, etc.)
(v) data that identifies the particular store, and (vi) information about a capacity of the particular store which includes a number of available promotional display spaces in the particular sore; ([0004] The examples disclosed may function to improve sales performance by employing an optimization algorithm(s) configured to optimize the placement of the product programs in particular end caps within particular store locations for a particular sales metric 	… the end cap optimization techniques included in the disclosed examples may be subject to a number of constraints, including, e.g., the total number of stores into which each product program is required to be placed, the number of end caps in each store and the end cap priority level of each end cap)
analyze the sales records for the items associated with each of the plurality of subcategories to calculate a subcategory profit contribution score for each of the plurality of subcategories relative to other subcategories; ([0023] …Examples of such data may include past sales data of products (e.g., product programs through check-out lane end caps), profits generated by the past sales, sales performance of one product program in relation to other product programs [0025] …Additionally, EOS 190 may determine a sales performance metric for each product program)
select a first subcategory from the plurality of subcategories as a candidate subcategory of items to be placed on the promotional display space of the particular store based upon: (i) the subcategory profit contribution score of the first subcategory being greater than other subcategory profit contribution scores, and ([0018] …select the eligible pool of product programs from the total number of bids submitted the end cap placement based on historical sales data for the programs…the programs submitted for end cap placement may be ordered according to total sales dollars across all store locations 100. In one example, the product programs submitted for end cap placement may be ordered according to the total number of units sold across all store locations 100. In any event, the eligible pool of programs may be selected from this list of programs ordered based on all store locations 100 sales metric(s) by, for example, selecting only a threshold number of the top selling programs [0021] …An example program may include digital video discs (DVDs) that retail at a price of $5 or less. Past sales revenue (or the "top line") of $5 DVDs at retail store location 100A may meet or exceed a threshold amount. Based on the top line of $5 DVDs at retail store location 100A in the past, the retail chain may assign a particular sales performance metric to the $5 DVD program associated with sales of that program in retail store location 100A. For purposes of illustration, the sales metric may be a highest possible sales metric of all programs in the eligible pool. Based on assigning the highest possible sales metric to the $5 DVD program, the retail chain may generate a decision value pertaining to placement of the $5 DVD program on an end cap of retail store location 100A.)
(ii) display optimization filters corresponding to; (iii) the store capacity of the particular store; ([0004] …optimization techniques included in the disclosed examples may be subject to a number of constraints, including, e.g., the total number of stores into which each product program is required to be placed, the number of end caps in each store [0023] … data may include past sales data of products (e.g., product programs through check-out lane end caps), profits generated by the past sales, sales performance of one product program in relation to other product programs on check-out lane end caps, etc. [0028] … assign the product programs based on a number of available check-out lane end caps at the store locations)
analyze the sales records from the sales data structure for the items that belong to the candidate subcategory based upon the subcategory profit contribution score and the display optimization filters to calculate an item profit contribution score for each of the items assigned to the candidate subcategory; select a first item from the candidate subcategory to be placed on the promotional display space of the particular store, based upon the item profit contribution score of the first item being greater than other item profit contribution scores from the candidate subcategory; ([0065] Process 300 may begin when program selection module 218 selects products for placement on check-out lane end caps in a number of store locations (step 302). As discussed, the selected products may each be part of a program. Each program, in turn, may comprise a single product, or various combinations of multiple products. As discussed, the selected products may form an "eligible pool" of products for end cap placement, and program selection module 218 may select the eligible pool from a larger superset of products considered for end cap placement. [0066] … sales analysis module 220 may analyze sales performance data for each product of the eligible pool in relation to each retail store location served by a retail chain implementing process 300. In examples, sales analysis module 220 may obtain and process top line data associated with each product at each store location during a corresponding season of one or more past years [0067] Based on the past sales data obtained and processed for each location-product combination, sales analysis module 220 may generate a sales performance metric for each location-product combination. Sales analysis module 220 may generate the sales performance metric by processing the obtained top line data in a variety of ways. Examples of such processing may include one or more of determining a percentage of the store location's total sales attributed to the product, consistency of sales of the product over several prior years (during the corresponding season), comparative sales of the product against other products)
generate, by the processor, the schedule data structure assigning the first item to the promotional display space of the particular store ([0004] The examples disclosed may function to improve sales performance by employing an optimization algorithm(s) configured to optimize the placement of the product programs in particular end caps within particular store locations for a particular sales metric [0005] …a particular store into which to place each of the selected products in a check-out lane end cap of that store is determined [0021] …An example program may include digital video discs (DVDs) that retail at a price of $5 or less. Past sales revenue (or the "top line") of $5 DVDs at retail store location 100A may meet or exceed a threshold amount. Based on the top line of $5 DVDs at retail store location 100A in the past, the retail chain may assign a particular sales performance metric to the $5 DVD program associated with sales of that program in retail store location 100A. For purposes of illustration, the sales metric may be a highest possible sales metric of all programs in the eligible pool. Based on assigning the highest possible sales metric to the $5 DVD program, the retail chain may generate a decision value pertaining to placement of the $5 DVD program on an end cap of retail store location 100A. [0069] … allocate a product to a particular store, or set of stores, based on factors such as in-store historical sales data of the products for the store locations)
transmit the schedule data structure to … the particular store; transport the first item to the promotional display space…; and place the first item on the promotional display space of the particular store, in accordance with the schedule data structure received from the processor ([Abstract] … Products are selected for placement on check-out lane end caps at retail store locations. In one example, products are selected for placement on check-out lane end caps. [0004] The examples disclosed may function to improve sales performance by employing an optimization algorithm(s) configured to optimize the placement of the product programs in particular end caps within particular store locations for a particular sales metric [0015] … submit products or a suite of products (or "program") to the retailer for placement on check-out lane end caps [0013] FIG. 5 is a flowchart illustrating an example process that a computing device may perform to implement end cap optimization, in accordance with one or more aspects of this disclosure; see Fig. 5 shows the placement of products).
Although not explicitly taught by Baier, Bawri teaches: (ii) display optimization filters corresponding to: (i) a promotional display history of a first product category at the particular store to which the first subcategory belongs, ([0016] …a plurality of categories and a plurality of products corresponding to each of the categories. [0018] … the method is adapted to sort at least one category and at least one product/service, etc., wherein the sorting is based on the said determined weightage level [0036] …providing filtered, ranked …  results (categories or products) [0072] …by giving higher weightage to the maximum number of times each category is browsed, giving lower weightage to the category which has never been browsed; [0073] xii. By tracking the category history, by keeping track of events when the matching item in each category was last updated, and/or reviewed; [0074] xiii. By giving weightage to the highest and lowest selling brands, the category having higher selling brands is given higher weightage [0052] sorts the results in at least one category and in at least one product, wherein the said sorting is based on at least one of said determined weightage level) (ii) a promotional display history of the first subcategory at the particular store, and ([0016] …a plurality of categories and a plurality of products corresponding to each of the categories. [0018] … the method is adapted to sort at least one category and at least one product/service, etc., wherein the sorting is based on the said determined weightage level [0036] …providing filtered, ranked … results (categories or products) [0052] sorts the results in at least one category and in at least one product, wherein the said sorting is based on at least one of said determined weightage level [0093] …keeping track of the number of highest selling items of the given product. For example, a search for iPhone 5 may show that the iPhone 5 itself is the highest selling product as compared to the iPhone 4 or the iPhone 6, and thus give the iPhone 5 a higher ranking [0133] …ranking criteria and filtering of the search results is based on various factors including the following but not limited to: [0134] i. number of views of the video).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Baier with the aforementioned teachings of Bawri with the motivation of selecting products with a high past performance. Further, one of ordinary skill in the art would have recognized that applying the teachings of Bawri to the system of Baier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of category and subcategory historical data in determining products to display.

Although not explicitly taught by Baier, Raizer teaches: transmit the [data structure] to one or more machines associated with the particular store, wherein the one or more machines are configured to physically retrieve items from a storage location; transport the first item to the promotional display space by the one or more machines; ([Abstract] … The invention is an automatic system for picking and placing boxes on shelves in a warehouse. The system comprises a set of autonomous mobile robots; a network of vertical and horizontal rails that are parallel to the vertical support posts and horizontal shelves of the shelving system in the warehouse; and a Real Time Traffic Management (RTTM) server, which is a central processing server configured to communicate with the robots and other processors and servers in the warehouse. [0092] … boxes containing merchandise for the robots of the system to place on the shelves in the storage area).
place the first item on the promotional display space of the particular store by the one or more machines ([0092] … boxes containing merchandise for the robots of the system to place on the shelves [0032] In embodiments of the system of the invention the software in each robot comprises dedicated software and algorithms that are configured to enable the robot to execute navigation, driving, and fine positioning procedures, to pick and put [0025] The robots of the system comprise: [0026] a. a frame; [0027] b. a gripper mechanism attached to the top side of the frame that is configured to pick up and place boxes [0096] …. A task message is sent via wireless communication links 150 to the robot 10 and a status message via communication link 148 to the picking station 108 containing order details to be verified when items arrive. Robot 10 periodically reports its progress and status to RTTM 146 via communication link 150).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Baier with the aforementioned teachings of Raizer with the motivation of reducing operational costs and improving productivity by automating warehouse operations (Raizer [0001][0002]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Raizer to the system of Baier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of robots to place items.

Although not explicitly taught by Baier, Letham teaches: (iii) an average price paid for the item at the particular store during the period of time, ([0032] …For simplicity, it is assumed that for each day there was a single price for each item. If there were multiple prices at which an item was sold on a given day, that day's price can be taken as the median of the observed prices … or the average of the item for a specific period of time [0033] …The user is interested in using retail transaction data for the products … the question mark representing the price associated with a product may be inferred as the most observed price for the product on the date of interest or the average price of the product for a specific period of time).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Baier with the aforementioned teachings of Letham with the motivation of simplifying calculations by using an average price to capture price variations over a period of time (Letham [00032]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Letham to the system of Baier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the determination of average item prices.

As per claim 8, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. Additionally, Baier teaches: a processor connected to memory; and a scheduling module stored on a non-transitory computer readable medium and configured with instructions ([0006] …a device includes a computer readable storage memory and at least one processor configured to access information stored on the computer readable storage medium).

As per claim 12, Baier teaches: assign the first item to the promotional display space and the second item to a second promotional display space in the store for a first period of time from a first start time to a first end time; and assign a third item to the promotional display space and a fourth item to the second promotional display space for a second period of time from a second start time to a second end time ([0004] the allocation results in improved sales performance of the programs for a given time period, e.g., for a season [0005] …a particular store into which to place each of the selected products in a check-out lane end cap of that store is determined [0022] Techniques of this disclosure may be implemented on a periodic basis. For example, the retail chain may reseed programs for the eligible pool, reevaluate sales performance, and reassign sales metrics at predetermined intervals. Each interval may correspond with the beginning of a so-called "season.")

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 12, above; therefore, the same rejection applies.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0339083 (Baier); in view of US 2016/0335697 (Bawri); in view of US 2017/0158430 (Raizer); in view of Letham (US 2015/0081424); in view of US 2016/0337276 (Nelson).

As per claim 2, Baier teaches: wherein the display optimization filters comprise: ..a subcategory… ([0048] …each item may conform to the same form factor and structure (a DVD case), but may differ in terms of content (e.g., the specific movie, television show, or game that is stored to the DVD). [claim 11] …product categorized as an impulse purchase product 
(iii) a third display optimization filter defining a capacity of promotional display spaces in the store ([0004] …optimization techniques included in the disclosed examples may be subject to a number of constraints, including, e.g., the total number of stores into which each product program is required to be placed, the number of end caps in each store [0023] … data may include past sales data of products (e.g., product programs through check-out lane end caps), profits generated by the past sales, sales performance of one product program in relation to other product programs on check-out lane end caps, etc. [0028] … assign the product programs based on a number of available check-out lane end caps at the store locations).
	Although not explicitly taught by Baier, Nelson teaches: (i) a first display optimization filter defining a threshold frequency for assigning items of a product category to one or more promotional display spaces;  ([0065] … selecting a category may cause the user device 100-1 to download all the general historical items locally to the user device 100-1 and then limit the display of the historical items to the selected category; filter defines a threshold frequency for displaying items of a category).
(ii) a second display optimization filter defining a threshold frequency for assigning items of a [category/subcategory] to one or more promotional display spaces. ([0065] … selecting a category may cause the user device 100-1 to download all the general historical items locally to the user device 100-1 and then limit the display of the historical items to the selected category; filter defines a threshold frequency for displaying items of a category).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Baier with the aforementioned teachings of Nelson with the motivation of customizing the selection of items for display based on categories. Further, one of ordinary skill in the art would have recognized that applying the teachings of Nelson to the system of Baier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of categories/subcategories to select items for display.

As per claim 9, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

Claims 4, 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0339083 (Baier); in view of US 2016/0335697 (Bawri); in view of US 2017/0158430 (Raizer); in view of Letham (US 2015/0081424); in view of US 2012/0246028 (Xu).

As per claim 4, although not explicitly taught by Baier, Xu teaches: wherein the sales data structure further includes data records for: the first item is assigned to the first subcategory; the first subcategory belongs to the first product category; a second item is assigned to a second subcategory; and the second subcategory belongs to a second product category ([0023] … The product category (“shoes”) includes 5 product items, for example, Item #1 “Nike women basketball shoes 10001”, Item #2 “Nike women tennis shoes 10002”, Item #3 “Nike women running shoes 10003”, Item #4 “Adidas men running shoes 10004”, and Item #5 “shoes laces 10005”. Therefore, 3 product items (Item #1, Item #2 and Item #3) of the product category (“shoes”) belong to and are thus mapped to the product subcategory A (“women's shoes”), and 1 product item (Item #4) belong to and is thus mapped to the product subcategory B (“men shoes”). [0058] … At operation 404, a store product category selector 202 may select a store product category (e.g., “shoes category”) from a list of store product categories (e.g., “shoes category” and “clothes category”), which may be stored in a store product category storage (e.g., a “store product category” table 304 as shown in FIG. 3). [0035] … Item#5 Adidas Women 1 Women's clothes Clothes).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Baier with the aforementioned teachings of Xu with the motivation of facilitating the identification of products based on characteristics (Xu [0019]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Xu to the system of Baier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the hierarchical categorization of products.

As per claim 5, Baier teaches: assign the first item to the promotional display space and the second item to a second promotional display space in the store for a first period of time from a first start time to a first end time; and assign a third item to the promotional display space and a fourth item to the second promotional display space for a second period of time from a second start time to a second end time ([0004] the allocation results in improved sales performance of the programs for a given time period, e.g., for a season [0005] …a particular store into which to place each of the selected products in a check-out lane end cap of that store is determined [0022] Techniques of this disclosure may be implemented on a periodic basis. For example, the retail chain may reseed programs for the eligible pool, reevaluate sales performance, and reassign sales metrics at predetermined intervals. Each interval may correspond with the beginning of a so-called "season.")

As per claim 11, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0339083 (Baier); in view of US 2016/0335697 (Bawri); in view of US 2017/0158430 (Raizer); in view of Letham (US 2015/0081424); in view of US 2006/0277104 (Overhultz).

As per claim 6, Baier teaches: identify first sales records, for a third item assigned to the first subcategory, corresponding to one or more periods of time when the third item was assigned to a promotional display space ([0067] Based on the past sales data obtained and processed for each location-product combination, sales analysis module 220 may generate a sales performance metric for each location-product combination. Sales analysis module 220 may generate the sales performance metric by processing the obtained top line data in a variety of ways. Examples of such processing may include one or more of determining a percentage of the store location's total sales attributed to the product, consistency of sales of the product over several prior years (during the corresponding season), comparative sales of the product against other products)
	Although not explicitly by Baier, Overhultz teaches: identify first sales records, for a third item assigned to the first subcategory, corresponding to one or more periods of time when the third item was assigned to a promotional display space; identify second sales records, for the third item, corresponding to one or more periods of time when the third item was assigned to a non- promotional display space and was not assigned to a promotional display space; and
calculate the subcategory profit contribution score based upon a comparison of the first sales records and the second sales records ([0009] In one embodiment, a system and method is provided for determining the effectiveness and profitability of in-store product advertising programs that utilize displays, and, in particular, for determining average sales and profits for a given product that has been sold as a result of an in-store product display advertisement program in a given facility or group of facilities when compared to the same product sold by the same facility or group of facilities without an in-store product display advertisement. The system or method may compare product sales for stores with the promotional displays as opposed to those without the displays. The product advertising program can be tracked over a given time period (e.g., a day) for each store and for each display location within a given store).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Baier with the aforementioned teachings of Overhultz with the motivation of evaluating the effectiveness of promotional display use (Overhultz [0009]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Overhultz to the system of Baier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the evaluation of effectiveness of promotional displays.

As per claim 7, Baier teaches: identify first sales records, for the first item, corresponding to one or more periods of time when the first item was assigned to a promotional display space;  ([0067] Based on the past sales data obtained and processed for each location-product combination, sales analysis module 220 may generate a sales performance metric for each location-product combination. Sales analysis module 220 may generate the sales performance metric by processing the obtained top line data in a variety of ways. Examples of such processing may include one or more of determining a percentage of the store location's total sales attributed to the product, consistency of sales of the product over several prior years (during the corresponding season), comparative sales of the product against other products)
Although not explicitly taught by Baier, Overhultz teaches: identify first sales records, for the first item, corresponding to one or more periods of time when the first item was assigned to a promotional display space; identify second sales records, for the first item, corresponding to one or more periods of time when the first item was assigned to a non- promotional display space and was not assigned to the promotional display space; and calculate the item profit contribution score for the first item based upon a comparison of the first sales records and the second sales records  ([0009] In one embodiment, a system and method is provided for determining the effectiveness and profitability of in-store product advertising programs that utilize displays, and, in particular, for determining average sales and profits for a given product that has been sold as a result of an in-store product display advertisement program in a given facility or group of facilities when compared to the same product sold by the same facility or group of facilities without an in-store product display advertisement. The system or method may compare product sales for stores with the promotional displays as opposed to those without the displays. The product advertising program can be tracked over a given time period (e.g., a day) for each store and for each display location within a given store).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Baier with the aforementioned teachings of Overhultz with the motivation of evaluating the effectiveness of promotional display use (Overhultz [0009]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Overhultz to the system of Baier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the evaluation of effectiveness of promotional displays.

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies.

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies.

Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose the claimed features.
Examiner respectfully disagrees. Examiner notes that the Applicant’s arguments are directed to newly amended limitations. Additional search has been conducted and the rejection has been updated to address said amendments. See updated Claim Rejections - 35 USC § 103 above, now also relying on Letham (US 2015/0081424).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0095507 (Elisseeff) – Discloses a data analysis system that processes item sales data including average price paid during a period of time ([0143]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683